Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 24 and 47 are amended.
Claim 2 is canceled.
Claims 1, 3-7, 10, 11, 13, 15, 20-24, 33, 34, 37, 40-42 and 47 are examined on the merits.
Response to Arguments
Applicant's arguments filed 03/24/2022 have been fully considered but they are not persuasive:
With respect to independent claims 1, 24 and 47, Applicant’s arguments are substantially addressed to the amendment made to the claims, i.e., Applicant argues that the reference of Wu et al. (WO 2015/123340 Al) does not disclose an one-way valve located within the connector at the second end of the tube.
However, this new limitation is taught by newly brought reference of Hu. See the rejection in view of Hu et al. (US 2010/0137775) below.
With respect to dependent claims, Applicant’s arguments are substantially identical to arguments discussed above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 10, 11, 13, 15, 20-24, 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (WO 2015/123340 Al) in view of Hu et al. (US 2010/0137775).
Regarding claims 1 and 24, Wu discloses a wound dressing (page 2, [0006]) comprising:
a cover layer 510 (page 23, [0092]; fig. 5) sealable to skin surrounding a wound site; 
a tube 522 (page 22, [0092]; fig. 5) comprising a first end coupled to the cover layer via the port (page 3, [0008]) and a second end comprising a releasably attachable in-line connector A (fig. 5); and 
a one-way valve located along the tube between the first end and the second end and configured to: allow fluid flow through the tube in a first direction from the first end to the second end; and prevent fluid flow through the tube in a second direction from the second end to the first end (see [0072]).

    PNG
    media_image1.png
    372
    473
    media_image1.png
    Greyscale

	Wu does not expressly disclose the dressing comprising an one-way valve located within the connector at the second end of the tube.
	Hu teaches a wound treatment apparatus (Abstract, lines 1-4) comprising the one-way valve 203 ([0080]; fig. 2) located within the connector 202 ([0080]; fig. 2) at the second end of the tube 103 (fig. 2).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the apparatus of Wu with the one-way valve positioned inside the connector, as taught by Hu in order to terminate a backward flow, as motivated by Hu ([0080]). 

Regarding claim 3, Wu in view of Hu disclose that the one-way valve is located within the in- line connector at the second end of the tube (page 3, [0008]) and prevents backflow of air or material into the area of skin trauma (page 13, [0072], lines 13-14). It means that the valve is closed for the entrance into the tube, and therefore, naturally maintains negative pressure within the tube when the tube is detached from the negative pressure source, as required by claim 3.
Regarding claims 10 and 33, Wu discloses the dressing, wherein an internal volume of the tube between the one-way valve and the cover layer defines a negative pressure reservoir fluidly connected with the wound site (see figs. 5 and 6A) and is capable of stabilizing changes in pressure at the wound site.
Regarding claims 11 and 34, Wu discloses the dressing, wherein the negative pressure reservoir within the tube has a volume in the range from 100 mm3 to 10,000 mm3 that encompasses claimed range of at least 5,000 mm3.
Regarding claims 13 and 15, Wu in view of Hu disclose the invention discussed above but do not expressly disclose a particular parameter of the negative pressure maintaining by apparatus.
Since the particular parameter of the negative pressure range affects the particular therapeutic procedure, it is the matter of optimization as being result effective variable. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the apparatus to maintain the particular parameter of the negative pressure range in order to achieve the desired therapeutic procedure, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233(MPEP 2144.05 (II-A)).
Regarding claims 20 and 21, Wu discloses the dressing, wherein the tube is made of flexible material allowing the tube to be shaped into a different configuration (page 11, [0069]), and therefore, is capable of being retract to form a substantially planar coil when not connected to the negative pressure source, and capable of being pre-coiled such that the tube forms a substantially planar coil in the absence of external force applied to the tube, as required by claim 21.
Regarding claim 23, Wu discloses the dressing, wherein the tube comprises sufficient rigidity to maintain negative pressure (page 11, [0069]), and therefore, comprises a wall thickness that is sufficient to provide this function.

Regarding claim 22, Wu in view of Hu disclose the invention discussed above but do not expressly disclose the dressing, wherein a cross-section of the tube is rectangular.
Since Applicant did not state that such shape serves any specific purpose or performs any specific function other that the function disclosed in Wu, it would have been obvious top those skilled in the art at the time the invention was filed to make a tube of rectangular cross-section as an obvious design choice, and as such it does not impact the patentability of claim In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 37, Wu in view of Hu disclose the invention discussed above but do not expressly disclose the particular parameter of the time period the dressing maintains the particular negative pressure.
Since the particular parameter of the time period the dressing maintains the particular negative pressure affects particular therapeutic procedure, it is the matter of optimization as being result effective variable. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed make the dressing to maintain the pressure during the particular time period in order to achieve the desired therapeutic effect, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233(MPEP 2144.05 (II-A)).
Regarding claims 40-42, Wu in view of Hu disclose the invention discussed above but do not expressly disclose the particular parameter of the tube inner and outer dimensions.
Since the particular parameter of the tube dimensions range affects capacity of the tube, it is the matter of optimization as being result effective variable. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the particular parameters of the tube dimensions range in order to achieve the desired capacity, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233(MPEP 2144.05 (II-A)).
Claims 4, 5, 7 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (WO 2015/123340 Al) in view of Hu et al. (US 2010/0137775), and further in view of Heiser et al. (US 2012/0316538).
Regarding claim 4, Wu in view of Hu disclose the invention discussed above but do not expressly disclose a filter configured to prevent liquid from reaching the one-way valve.
Heiser teaches a negative pressure wound therapy system (Abstract, line 1) comprising a filter capable of preventing liquid from reaching the one-way valve (page 4, [0053]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the dressing of Wu/ Hu with the filter, as taught by Heiser in order to restrict transfer of bacteria from the wound region, as motivated by Heiser (page 4, [0053]).
Regarding claim 5, Wu in view of Hu and Heiser disclose the invention discussed above but do not expressly disclose the particular location of the filter within the flow path.
Since shifting the position of the filter would not have modified the operation of the device, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to shift the filter at any position where filtering is required, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70 (MPEP 2144.04 (VI-C)).
Regarding claim 7, Wu discloses the invention discussed above but does not expressly disclose the dressing comprising a pressure indicator configured to measure a pressure within the tube or at the wound site.
Heiser teaches a negative pressure wound therapy system (Abstract, line 1) comprising a pressure indicator configured to measure a pressure within the tube or at the wound site (page 5, [0057]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the dressing of Wu with the pressure indicator, as taught by Heiser in order to measure the vacuum level within the system, as motivated by Heiser (page 5, [0057]).
Regarding claim 47, Wu discloses a wound dressing (page 2, [0006]) comprising:
a cover layer 602 (page 24, [0094]; fig. 6B) sealable to skin surrounding a wound site and comprising a port 616 (page 25, [0096]; fig. 6A) extending through the cover layer; 
a tube 522 (page 22, [0092]; fig. 5) comprising a first end coupled to the cover layer via the port and a second end comprising an in-line connector configured to releasably attach the tube to a negative pressure source and detach the tube from the negative pressure source; and 
a one-way valve located along the tube between the first end and the second end and configured to: allow fluid flow through the tube in a first direction from the first end to the second end; and prevent fluid flow through the tube in a second direction from the second end to the first end (see [0072]).
Wu does not expressly disclose the dressing comprising a one-way valve located within the connector at the second end of the tube.
Hu teaches a wound treatment apparatus (Abstract, lines 1-4) comprising the one-way valve 203 ([0080]; fig. 2) located within the connector 202 ([0080]; fig. 2) at the second end of the tube 103 (fig. 2).
The rationale of obviousness rejection discussed above in claim 1 is incorporated herein in its entirety.
Wu in view of Hu do not expressly disclose the dressing comprising a filter configured to prevent liquid from reaching the one-way valve; and a pressure indicator configured to measure a pressure within the tube or at the wound site.
Heiser teaches a negative pressure wound therapy system (Abstract, line 1) comprising a filter capable of preventing liquid from reaching the one-way valve (page 4, [0053]) and a pressure indicator configured to measure a pressure within the tube or at the wound site (page 5, [0057]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the dressing of Wu/ Wu with the filter, as taught by Heiser in order to restrict transfer of bacteria from the wound region, as motivated by Heiser (page 4, [0053]); and with the pressure indicator, as taught by Heiser in order to measure the vacuum level within the system, as motivated by Heiser (page 5, [0057]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (WO 2015/123340 Al) in view of Hu et al. (US 2010/0137775) and Heiser et al. (US 2012/0316538), and further in view of Steffler (US 5,156,602).
Wu in view of Hu and Heiser disclose the invention discussed above but do not expressly disclose the system, wherein the filter is made of hydrophobic material.
Steffler teaches a wound drainage system (see Title), wherein the filter is made of hydrophobic material (col. 4, line 16).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the system of Wu/ Hu/ Heiser with the hydrophobic filter, as taught by Steffler in order to separate gases from the liquid, as motivated by Steffler (col. 1, lines 36-43).
 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILYA Y TREYGER whose telephone number is (571)270-3217. The examiner can normally be reached 9:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ILYA Y TREYGER/           Examiner, Art Unit 3781                                                                                                                                                                                             /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781